The offense is rape; penalty assessed at confinement in the penitentiary for five years.
The indictment contains three counts. The first count, charging rape by force, was submitted to the jury.
That the appellant had sexual intercourse with the prosecutrix is well settled by the evidence. The only controverted question was whether the act was committed by force or with the consent of the prosecutrix. That issue was submitted to the jury in an appropriate charge against which no objections were addressed.
The record is before this court without bills of exception.
The sufficiency of the evidence, while somewhat conflicting, is not deemed open to debate.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.